Title: To Benjamin Franklin from John Sargent, 3 January 1783
From: Sargent, John
To: Franklin, Benjamin


My Dear DoctorLondon 3d Jan 1783.
The Moment is come when I may safely assure You of my constant Esteem, affection & Veneration for Your Character, & may congratulate You on the Services You have renderd Mankind—!
I dared not write You before,—some Officious Sycophants had represented me to the late Ministry as an Active Instrument of America,—&, if I had written You but a single Line, by virtue of the Suspension of the Habeas Corpus, regarding Those that should hold Correspondence with That Country, or any belonging to it, I was informed, I might be shut up, & distressed by the vile Miscreants that have brought on all the late Calamities to each Country— So I desisted addressing You— my Innocence being a poor Shield against Power in such Hands— For you know, I afforded nothing to America but my Good Wishes—nor was more in my Power but a little private Relief to the Distressed not worth mentioning—
My Wife & The Old Lady Her mother ardently pray for Your Health, & still many happy Years to You— Hardly a day has passed since We parted, We have not thought & talked of You— My Sons are in the same Sentiments— The Eldest single yet, with me at Halsted— The Youngest Father of Four Boys— Two Living—marryed to a Lady of Family & Fortune in Sussex—turned Country Gentleman, residing wholy there—improving His Estate by the Study of Country affairs, Planting &c & endeavouring to mend & improve His Nieghbours by the acting a Justice’s Part,—which He is happy to be highly approved by Them in— I who am upon my Save-All, near the last Bitt of Candle left,—and only fit to save a better from being expended to the Purpose, remain in The Track You ever knew me,—being among the greatest Sufferer’s in point of Fortune by the unhappy Breach with America—to try what I can save from the Ship wrecks.
But I will not enter farther into that disagreable Subject— Let me embrace You, & wish You all Happiness, having but just Time to seize the opportunity offerd, & assure You once more I am Dear Sir Most unalterably & affectly Yours
J Sargent.
